Title: To James Madison from Herman Vosburgh, 31 May 1811 (Abstract)
From: Vosburgh, Herman
To: Madison, James


31 May 1811, New York. “I have been engaged for the last three years in establishing an Extensive Manufactory on the Bronx River about Twelve miles from this City for the purpose of making paint articles from metallick substances of the growth and produce of the United States.” Has obtained a charter from the state legislature to incorporate a company for twenty years with stock of $100,000. Among his stockholders are mercantile houses that have annually imported articles such as red lead, litharge, and patent yellow and white lead from Great Britain, all of which he expects to have ready by 10 June. Has encountered both “external and local prejudices” against American manufactures. “The cold apathy of some the scornful sneers of the ignorant and the wilful misrepresentations of others probably self-interested are in my view a great cause why American Manufactures have languished so long.” Looks to JM as “the Executive head and father of the American People” for some “sentiments … of favourable import respecting the Manufactures of this Country.” Eight million people “must and ought to be stimulated by every possible encouragement emanating from the highest authority.” Has waited for some years for Congress to recommend those branches of the arts and manufactures that might be carried on in the different states where raw materials are available.
His company sent an agent to the Louisiana country to see “at what price we could obtain metallic lead at the mines, we calculating to consume at our establishment from four to five hundred Tons annually.” The supply is available, but he has been hampered in obtaining it by the lack of a nationally circulating currency and the difficulties of transporting large sums of specie. Believes that the U.S. holds large tracts of mineral lands and supposes that the government “might be induced to sell in small tracts and to encourage settlers, agree to take Metallick Land in payment thereby not only furnishing our annual supply but also the whole Market of the Atlantic States.” Requests JM’s impressions on the subject and, if permitted, wishes to show them to the directors of the company.
Is an American by birth and has for a number of years “persued the manufacturing of the finer Sorts of Copal Japan and Enamel Varnishes and of sundry paints.” Believes he can best serve his country by establishing a permanent manufactory in this line of business. Is confident of success and wishes to forward JM some samples shortly. “I fervently Trust that every means will be made use of that can diffuse the arts of peace throughout our common Country which alone are able to preserve the patriots last best hope and shed … blessings inestimable and Honours less transient than the blood staind fields of Desolated Europe can bequeath to the rising generations of our fellow man.… May you long enjoy the Exalted Station you fill with great happiness to yourself and preeminent usefulness to our common dear Country.”
